Citation Nr: 1756389	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This appeal arose to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for right ear hearing loss. Before adjudication, the Board finds a remand necessary.

In October 2010, the Veteran underwent an examination in which the examiner determined the Veteran's bilateral hearing loss was at least as likely as not related to service. However, at that time, the Veteran's right ear hearing loss was not severe enough to be considered hearing loss for VA purposes. Given the progressive nature of the Veteran's disability, and given the seven years since the Veteran's last examination, the Board finds a contemporaneous examination necessary before adjudication.

The Board notes that, given the positive nexus from the October 2010 examination, should the Veteran's right ear hearing loss now be considered severe enough for VA purposes, the RO should grant the Veteran's claim for entitlement to service connection for right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiometric examination in which the examiner determines the severity of the Veteran's right ear hearing loss.

2. Should the Veteran's right ear hearing loss be severe enough for VA purposes, the RO is directed to grant the Veteran's claim for service connection for right ear hearing loss.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




